Title: To George Washington from Colonel Lewis Nicola, 6 December 1777
From: Nicola, Lewis
To: Washington, George



Sr
Trenton Decr 6th 1777.

I yesterday received an order from the Board of War to apply to your Excellency for some officers for the Regiment of Invalid, where they are much wanted as I cannot keep the men under proper discipline for want of officers which they well know. I have the honour to inclose Mr Nourses letter. Permit me to assure you that I am with respect Your Excellencies Most humle & obedt Servt

Lewis Nicola


Lieut. Robert Campbell of Col. Hazens Regt who is here & lost an arm [on] Staten island seems desirous of entering into the regiment, he says he can be well recommended & is promised to be recommended for a company now vacant in his regiment.

